This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0351

                               Joseph Bergeron, petitioner,
                                       Appellant,

                                           vs.

                                      Tom Roy,
                              Commissioner of Corrections,
                                    Respondent.

                                 Filed August 22, 2016
                                       Affirmed
                                    Johnson, Judge

                            Washington County District Court
                               File No. 82-CV-15-4911

Joseph Bergeron, Bayport, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Cody M. Zustiak, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

         Considered and decided by Stauber, Presiding Judge; Ross, Judge; and Johnson,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         In 1989, Joseph Bergeron was convicted of first-degree murder and received a

mandatory life sentence. In 2011, the commissioner of corrections released him from

prison, with conditions. In 2014, the commissioner returned him to prison after it was
determined that he had violated conditions of his release. Bergeron petitioned for a writ of

habeas corpus, arguing that he is unlawfully confined on the ground that his sentence

expired in 2013. The district court dismissed Bergeron’s petition. We affirm.

                                         FACTS

       In September 1988, Bergeron burglarized a man’s home and stabbed him with a

knife eight times, causing him to bleed to death.         A grand jury indicted him on

(1) premeditated first-degree murder, in violation of Minn. Stat. § 609.185(1) (1988), and

(2) first-degree murder while committing burglary, in violation of Minn. Stat. § 609.185(3)

(1988). In April 1989, a Hennepin County jury found Bergeron guilty on count 2. The

district court imposed a mandatory sentence of life imprisonment on count 2 and dismissed

count 1. See Minn. Stat. § 609.185. The supreme court affirmed Bergeron’s conviction.

State v. Bergeron, 452 N.W.2d 918 (Minn. 1990).

       “The commissioner of corrections may parole any person sentenced to confinement

in any state correctional facility for adults under the control of the commissioner of

corrections . . . .” Minn. Stat. § 243.05, subd. 1 (2014). A person serving a life sentence

for committing a first-degree murder while committing burglary in 1988, without having a

prior felony conviction, may be paroled only after “having served 20 years, less the

diminution that would have been allowed for good conduct had the sentence been for 20

years.” Minn. Stat. § 243.05, subd. 1(a) (1988). An inmate serving a term of years for a

crime committed in 1988 would be entitled to “diminish the term of sentence one day for

each two days during which the inmate has not violated any facility rule or discipline.”

Minn. Stat. § 243.18 (1988). Thus, a person imprisoned for having committed first-degree


                                             2
murder while committing burglary in 1988, without having a prior felony conviction, is

eligible for parole after 13 and one-third years.

       In addition, “The commissioner of corrections may, under rules promulgated by the

commissioner, give supervised release to an inmate serving a mandatory life sentence

under section 609.185, . . . clause (3) . . . after the inmate has served the minimum term of

imprisonment specified in subdivision 4.” Minn. Stat. § 244.05, subd. 5 (2014).1 The

minimum term of imprisonment specified in subdivision 4 in 1988 was 17 years. Minn.

Stat. § 244.05, subd. 4 (1988). Thus, a person imprisoned for having committed first-

degree murder while committing burglary in 1988 is eligible for supervised release after

17 years.

       In February 2011, the commissioner of corrections released Bergeron from prison

and placed him on intensive supervised release. The standard conditions of Bergeron’s

release required him to, among other things, not consume alcoholic beverages and not

commit any additional crimes.

       In October 2014, a Bloomington police officer arrested Bergeron for driving while

impaired (DWI).      Bergeron submitted to a urine test, which revealed an alcohol

concentration of 0.129. The state charged Bergeron with three criminal offenses: DWI,

obstruction of legal process, and fleeing a peace officer.




       1
        This statute was declared unconstitutional as applied to a juvenile in Jackson v.
State, ___ N.W.2d ___, 2016 WL 4126394, *5-8 (Minn. Aug. 3, 2016). Because Bergeron
was not a juvenile at the time of his offense, Jackson does not apply.

                                              3
       The commissioner of corrections detained Bergeron pending an administrative

hearing. At a hearing in the Hennepin County jail, a department of corrections hearing

officer found that Bergeron violated a condition of his release by using alcohol and found

that there was probable cause to believe that Bergeron violated a condition of his release

by committing a crime. The hearing officer determined that Bergeron should be returned

to a correctional facility pending a final disposition with respect to the violation. It appears

from the record that Bergeron was returned to the correctional facility in Lino Lakes at that

time. In December 2014, Bergeron appeared before the commissioner and an advisory

panel for a dispositional hearing. In a letter dated January 2, 2015, the commissioner

informed Bergeron that he would remain confined at Lino Lakes because he had violated

a condition of his parole.

       In October 2015, Bergeron petitioned the Washington County District Court for a

writ of habeas corpus. Bergeron argued in his petition that he is unlawfully confined

because his sentence expired in September 2013. He asserted that his sentence expired in

September 2013 because he committed his offense in September 1988 and his sentence is

for 25 years. The commissioner opposed Bergeron’s petition.

       In January 2016, the district court dismissed the petition. The district court rejected

Bergeron’s argument that his sentence expired after 25 years, stating that his “life sentence

is still in effect and he remains under the control of the Commissioner of Corrections” and

that “the Commissioner of Corrections had the authority to rescind his parole upon

violation of the conditions of release.” Bergeron appeals.




                                               4
                                      DECISION

       Bergeron, appearing pro se, argues that the district court erred by dismissing his

habeas petition.

       The privilege of filing a writ of habeas corpus is guaranteed by the state constitution.

Minn. Const. art. I, § 7. The legislature has fulfilled that guarantee by enacting a statute

that provides a habeas remedy. See Minn. Stat. §§ 589.01-.35 (2014). The relevant chapter

begins by stating:

                      A person imprisoned or otherwise restrained of liberty,
              except persons committed or detained by virtue of the final
              judgment of a competent tribunal of civil or criminal
              jurisdiction, or by virtue of an execution issued upon the
              judgment, may apply for a writ of habeas corpus to obtain relief
              from imprisonment or restraint.

Minn. Stat. § 589.01. A prisoner may use a habeas petition to obtain judicial review of a

decision of the commissioner of corrections that implements a sentence. State v. Schnagl,

859 N.W.2d 297, 301-03 (Minn. 2015). A habeas petitioner bears the burden of proving

that his detention is unlawful. State ex rel. Adams v. Rigg, 252 Minn. 283, 285, 89 N.W.2d

898, 901 (1958); Bedell v. Roy, 853 N.W.2d 827, 829 (Minn. App. 2014), review denied

(Minn. Oct. 28, 2014).

       In this case, Bergeron contends that the commissioner is unlawfully confining him

because his sentence expired 25 years after the date of his offense. Bergeron relies on a

statute that provides that a person serving a life sentence for premeditated first-degree

murder, without having a prior felony conviction, may not be paroled “without having

served 25 years, less the diminution which would have been allowed for good conduct had



                                              5
the sentence been for 25 years.” See Minn. Stat. § 243.05, subd. 1(b) (1988). Bergeron

essentially contends that, in light of this statute, his sentence is, as a matter of law, a

sentence that expires after 25 years.

       Bergeron misreads the statute. Section 243.05, subdivision 1(b), does not provide

that, as a matter of law, a person convicted of premeditated first-degree murder may not be

imprisoned for more than 25 years. Likewise, section 243.05, subdivision 1(a), does not

provide that, as a matter of law, a person convicted of first-degree murder while committing

burglary may not be imprisoned for more than 20 years. The statute that set forth the

offense of which Bergeron was convicted plainly states that a person who is “guilty of

murder in the first degree . . . shall be sentenced to imprisonment for life.” Minn. Stat.

§ 609.185 (1988). Consistent with the mandatory nature of section 609.185, the Hennepin

County District Court filed a warrant of commitment that imposed a life sentence on

Bergeron. Contrary to Bergeron’s argument, subdivisions 1(a) and 1(b) of section 243.05

merely establish the minimum amounts of time that must be served in imprisonment before

an inmate may be eligible for parole by the commissioner of corrections. But an inmate

who has been paroled after the minimum amount of time has not discharged his sentence.

Another subdivision of section 243.05 refutes Bergeron’s argument:

                     Upon being paroled and released, an inmate is and
              remains in the legal custody and under the control of the
              commissioner, subject at any time to be returned to a facility
              of the department of corrections established by law for the
              confinement or treatment of convicted persons and the parole
              rescinded by the commissioner.




                                             6
Minn. Stat. § 243.05, subd. 1(d) (2014). Thus, Bergeron is not unlawfully confined by the

commissioner of corrections.

      In sum, the district court did not err by dismissing Bergeron’s petition for a writ of

habeas corpus.

      Affirmed.




                                            7